DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Election/Restrictions
Claims 11,13-17,19 and 26-29 read similar to claims 20-25 (Group III) that were restricted out on 9/17/2020. In view of the amendment and the similarity now shown within claims 11,13-17, 19 and 26-29 with original claims 20-25, the examiner is withdrawing the restriction requirement between Groups II and III set forth in the requirement mailed 9/17/2020. In view of the withdrawal of the restriction requirement between Groups II and III, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
In view of the response filed on 11/30/2020 amending the abstract to clarify the language the objections made against the specification in the office action of 11/10/2020 have been withdrawn. 

Claim Objections
In view of the amendment filed on 11/30/2020 clarifying the language of claim 11 the objections made against the claims in the office action of 11/10/2020 have been withdrawn. 
Claim 14 is objected to because of the following informalities:  Claim 14 recites several acronyms “HFAC”, “KHFAC”, “CBDC”, “MPDC” which should be fully spelled out at their first instance of use in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11,13,15-17,19,26-27 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2009/0149911 to Dacey, Jr. et. al. (Dacey). 
In reference to at least claim 11
Andrews teaches a neural prosthesis which discloses a system that provides a bi-directional incomplete nerve block to a patient (e.g. system shown within Fig. 3), the system comprising: a control unit (e.g. clinical programming unit, 41, Fig. 3), located external to the patient’s body (e.g. clinical programming unit located external to the patient), configured to receive an input indicating an instruction to change an intensity of the bidirectional nerve block (e.g. receive input to change stimulus or blocking intensity or duration or blocking or stimulus of implant, para. [0040]); a waveform generator (e.g. controller 58 along with blocking generator 12, Fig. 3), located within the patient’s body (e.g. controller 58 and blocking generator located within the body, Fig. 3) and wirelessly coupled to the control unit (e.g. wirelessly coupled with clinical programming unit through transceiver 43, Fig. 3), configured to modulate one or more parameters of an 
Dacey teaches a system for electrical modulation of neural conduction which discloses providing partial conduction block including block a subset of nerve fibers lying within a particular spatial distribution such as area 84 while another subset of nerve fibers lying in area 88 are able to conduct as usual in which the subset of nerve fibers that are blocked may be based on fiber diameter, fiber type, presence of a biomarker or other parameters such as selected fascicles or selected molecular feature (e.g. para. [0075], [0135]- [0137]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Andrews with the teachings of Dacey to include the selective blocking being based on a particular spatial distribution, presence of a biomarker or other parameters such as selected fascicles or selected molecular feature in order to yield the predictable result of ensuring that the appropriate fibers are being blocked to provide optimal treatment to the patient while reducing unwanted side effects including undesired pain, sensation or inflammation. 
In reference to at least claim 13

In reference to at least claim 15
Andrews modified by Dacey teaches a system according to claim 11. Andrew further discloses wherein the electrical waveform comprises at least one of a HFAC waveform, a KHFAC waveform, a CBDC waveform, and a MPDC waveform (e.g. range of frequencies from 5-20 kHz/greater than 5 kHz, abstract, para. [0017], [0062]).
In reference to at least claim 16
Andrews modified by Dacey teaches a system according to claim 11. Andrew further discloses wherein the waveform generator is electrically coupled to the electrode via at least one of a wire and an indirect coupling comprising at least one of capacitive coupling or inductive coupling (e.g. controller 58 and generator 12 coupled to electrode 16 using a wire, Fig. 3). 
In reference to at least claim 17
Andrews modified by Dacey teaches a system according to claim 11. Andrew further discloses wherein the input is at least one of a patient physiological parameter, a patient activity, a patient position, a patient acceleration, a time of day, and a relative position of the patient’s body (e.g. input from clinical programming unit 41 that includes additional sensor(s) and patient operated switches, Fig. 3, para. [0039]-[0040], sensors for detecting patient activity such as walking, para. [0039], [0041]).
In reference to at least claim 19
Andrews modified by Dacey teaches a system according to claim 11. Andrew further discloses wherein the electrode is a nerve shaping electrode, an 
In reference to at least claim 26
Andrews modified by Dacey teaches a system according to claim 11. Andrew further discloses wherein the input is a user input from the patient or a medical professional (e.g. input from clinical programming unit 41 that includes additional sensor(s) and patient operated switches, therefore it is inherent that the input is from a user or medical professional, Fig. 3, para. [0039]-[0040]). 
In reference to at least claim 27
Andrews modified by Dacey teaches a system according to claim 11. Dacey further discloses wherein the control unit further comprises a feedback unit coupled to a sensor located within the patient’s body to generate the input (e.g. sensing electrode 1152 may sense neural or muscular activity to determine activity of a portion of the body which is fed back to a signal processing portion located external to the patient and used to determine the blocking stimulus that will be used, Figs. 23, para. [0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Andrews with the teachings of Dacey to include a feedback unit coupled to a sensor located within the patient’s body to generate information regarding neural or muscular activity in order to yield the predictable result of providing further information regarding neural or muscular activity to determine activity of a portion of the body to ensure the appropriate stimulation is being provided for the activity level of the patient.
In reference to at least claim 29
Andrews modified by Dacey teaches a system according to claim 11. Andrews further discloses wherein the control unit provides power to the waveform generator (e.g. external user recharging unit 44, Fig. 3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2009/0149911 to Dacey, Jr. et. al. (Dacey) as applied to claim 11 further in view of US 2005/0197675 to David et al. (David) (previously cited). 
In reference to at least claim 14
Andrews modified by Dacey teaches a system according to claim 11 but does not explicitly teach wherein the control unit is configured to reject the input when the input modulates the parameter of the electrical waveform outside of a predefined safety boundary or predefined efficacy boundary. 
David teaches techniques for applying, calibrating and controlling nerve fiber stimulation which discloses a control unit that does not apply stimulation beyond the maximum level set by the physician even if a feedback algorithm called for increased stimulation in order to keep the stimulation within physiological tolerances and reduce possible side effects (e.g. paragraphs [0124], [0769]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Dacey with the teachings of David to include the control unit being configured to reject input that modulates a parameter outside of predefine safety boundaries in order to yield the predictable result of keeping the stimulation within physiological tolerances reducing possible side effects. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2009/0149911 to Dacey, Jr. et. al. (Dacey) as applied to claim 11 further in view of US 2010/0280500 to Skelton et al. (Skelton). 
In reference to at least claim 28
Andrews modified by Dacey teaches a system according to claim 11 but does not explicitly teach wherein the control unit comprises a user interface configured to display a plurality of predefined parameter alterations to change the intensity of the nerve conduction block. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Dacey with the teachings of Skeleton to include a user interface configured to display a plurality of predefined parameter alterations to change the intensity of the nerve conduction block in order to yield the predictable result of allowing more user control of the blocking stimulus to ensure the appropriate stimulation is being provided within set limits of the clinician.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0184172 to Ardell et al. which teaches a treatment of cardiac dysfunction which discloses blocking subsets of nerve fibers. US Patent No. 5,755,750 to Petruska et al. which teaches a method and apparatus for selectively inhibiting activity in nerve fibers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792